Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/051012 filed on 10/27/2020 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 08/23/2018.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 10/27/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7-8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0093913 to Summers et al. (hereafter “Summers”) in further view of US 2005/0015667 to Aaron.

As per claim 1, Summers discloses a server (FIGs. 1-2: server 106), comprising:
an application programming interface (API) manager (FIGs. 1-2; paragraphs 0015 and 0017-0018: “An interface layer 108 in at least one embodiment includes a scalable set of customer-facing servers that can provide the various APIs and return the appropriate responses based on the API specifications. The interface layer also can include at least one API service layer that in one embodiment consists of stateless, replicated servers which process the externally-facing customer APIs. The interface layer can be responsible for Web service front end features such as authenticating customers based on credentials, authorizing the customer, throttling customer requests to the API servers, validating user input, and marshalling or unmarshalling requests and responses.”),
a request evaluation module to, when executed by a processor, evaluate a request received from a client device at the API manager (FIGs. 1-2; paragraphs 0015 and 0017-0018: “Upon receiving a request to one of the APIs, a Web services portion of the interface layer can parse or otherwise analyze the request to determine the steps or actions needed to act on or process the call. For example, a Web service call might be received that includes a request to create a data repository.”).
Summer does not explicitly disclose a log rules registry to maintain log verbosity rules; and a log verbosity adjustment module to, when executed by the processor, apply the log verbosity rules to the request and adjust the verbosity of a generated log to be written by the API. 
Aaron further discloses a log rules registry to maintain log verbosity rules (FIGs. 1-3; paragraphs 0037-0039: “In an example, the adaptive logger 318 and input parser/filter module 312 are operatively coupled to the management system 320, device or other suitable component to obtain, copy or record the policy information, such as routing configurations, and changes to policy, such as logged configuration changes. The electronic links between these entities could be accomplished via any method utilizing any known standard and/or proprietary interfaces, communications networks, interconnection media, network, design, or protocol. Preferably, secure methods such as SSL, SSH, or IPsec would be utilized to provide appropriate security protection.” [Wingdings font/0xE0] management system 320); and 
a log verbosity adjustment module to (FIG. 3; paragraphs 0037-0039: “The adaptive logger 318 also interfaces with the cause estimator module 314.” [Wingdings font/0xE0] module 318), when executed by the processor, apply the log verbosity rules to the request (FIF. 3 and 5A-B; paragraphs 0037-0039: requesting to change policy) and adjust the verbosity of a generated log (FIGs. 3 and 5; paragraphs 0037-0039 and 0062: “The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.” [Wingdings font/0xE0] level of details of the record/report) to be written by the API (FIG. 3; paragraphs 0037-0039: “The adaptive logger 318 also interfaces with the cause estimator module 314. In an example, the adaptive logger 318 records, for example log policy changes that occur, thus being termed a "logger." The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aaron into Summer’s teaching because it would provide for the purpose of the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting (Aaron, paragraph 0039).

As per claim 3, Summers does not explicitly disclose the verbosity of the log is defined by a verbosity level based on the log rules.
Aaron further discloses the verbosity of the log is defined by a verbosity level based on the log rules (FIGs. 3 and 5; paragraphs 0037-0039 and 0062: “The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.” [Wingdings font/0xE0] level of details of the record/report).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aaron into Summer’s teaching because it would provide for the purpose of the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting (Aaron, paragraph 0039).
As per claim 4, Summers does not explicitly disclose wherein the rule setting the verbosity level is based on the client device sending the request.
Aaron further discloses wherein the rule setting the verbosity level is based on the client device sending the request (paragraphs 0060 and 0062: “In a preferred embodiment, the problem is input either by the user, administrator or automatically (e.g., by a management system). At 506, an adaptive logger is searched for potential related changes by consulting its log memory, in which time-stamped policy/configuration changes for the network/system are preferably stored as they occur (e.g., obtained via the network management system). In an example, the adaptive logger identifies three recent policy (i.e., configuration) changes that fall within the configurable parameter limits.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aaron into Summer’s teaching because it would provide for the purpose of the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting (Aaron, paragraph 0039).

As per claim 7, Summers does not explicitly disclose wherein the log verbosity rules are executed in real time.
Aaron further discloses wherein the log verbosity rules are executed in real time (FIGs. 3 and 5; paragraphs 0037-0039 and 0062: “The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.” [Wingdings font/0xE0] level of details of the record/report).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aaron into Summer’s teaching because it would provide for the purpose of the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting (Aaron, paragraph 0039).

As per claim 8, Summer discloses a method of generating logs, comprising:
receiving, at an application program interface (API) manager, a request from a client device (FIGs. 1-2; paragraphs 0015 and 0017-0018: “An interface layer 108 in at least one embodiment includes a scalable set of customer-facing servers that can provide the various APIs and return the appropriate responses based on the API specifications. The interface layer also can include at least one API service layer that in one embodiment consists of stateless, replicated servers which process the externally-facing customer APIs. The interface layer can be responsible for Web service front end features such as authenticating customers based on credentials, authorizing the customer, throttling customer requests to the API servers, validating user input, and marshalling or unmarshalling requests and responses.”);
evaluating content of the request (FIGs. 1-2; paragraphs 0015 and 0017-0018: “Upon receiving a request to one of the APIs, a Web services portion of the interface layer can parse or otherwise analyze the request to determine the steps or actions needed to act on or process the call. For example, a Web service call might be received that includes a request to create a data repository.”).
Summer does not explicitly disclose executing a log rule received from a dynamic log rule registry; and setting a log verbosity according to the log rule.
Aaron further discloses executing a log rule received from a dynamic log rule registry (FIGs. 1-3; paragraphs 0037-0039: “In an example, the adaptive logger 318 and input parser/filter module 312 are operatively coupled to the management system 320, device or other suitable component to obtain, copy or record the policy information, such as routing configurations, and changes to policy, such as logged configuration changes. The electronic links between these entities could be accomplished via any method utilizing any known standard and/or proprietary interfaces, communications networks, interconnection media, network, design, or protocol. Preferably, secure methods such as SSL, SSH, or IPsec would be utilized to provide appropriate security protection.” [Wingdings font/0xE0] management system 320); and 
setting a log verbosity according to the log rule (FIGs. 3 and 5; paragraphs 0037-0039 and 0062: “The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.” [Wingdings font/0xE0] level of details of the record/report) to be written by the API (FIG. 3; paragraphs 0037-0039: “The adaptive logger 318 also interfaces with the cause estimator module 314. In an example, the adaptive logger 318 records, for example log policy changes that occur, thus being termed a "logger." The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aaron into Summer’s teaching because it would provide for the purpose of the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting (Aaron, paragraph 0039).

As per claim 10, Summer does not explicitly disclose with the log rule, creating log verbosity levels.
Aaron further discloses with the log rule, creating log verbosity levels (FIG. 3; paragraphs 0037-0039: “The adaptive logger 318 also interfaces with the cause estimator module 314. In an example, the adaptive logger 318 records, for example log policy changes that occur, thus being termed a "logger." The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aaron into Summer’s teaching because it would provide for the purpose of the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting (Aaron, paragraph 0039).

As per claim 13, Summer discloses a log generation system, comprising:
an administrator device (FIGs. 1-2: server 106); and
an application programming interface (API) manager communicatively coupled to the administrator device (FIGs. 1-2; paragraphs 0015 and 0017-0018: “An interface layer 108 in at least one embodiment includes a scalable set of customer-facing servers that can provide the various APIs and return the appropriate responses based on the API specifications. The interface layer also can include at least one API service layer that in one embodiment consists of stateless, replicated servers which process the externally-facing customer APIs. The interface layer can be responsible for Web service front end features such as authenticating customers based on credentials, authorizing the customer, throttling customer requests to the API servers, validating user input, and marshalling or unmarshalling requests and responses.”), the application programming interface (API) manager comprising:
a request evaluation module to, when executed by a processor, evaluate a request received from a client device at the API manager (FIGs. 1-2; paragraphs 0015 and 0017-0018: “Upon receiving a request to one of the APIs, a Web services portion of the interface layer can parse or otherwise analyze the request to determine the steps or actions needed to act on or process the call. For example, a Web service call might be received that includes a request to create a data repository.”).
Summer does not explicitly disclose a log rules registry to maintain a plurality of dynamic log verbosity rules; a log verbosity adjustment module to, when executed by the processor, apply the dynamic log verbosity rules to the request and adjust the verbosity of a generated log to be written by the API.
Aaron further discloses a log rules registry to maintain a plurality of dynamic log verbosity rules (FIGs. 1-3; paragraphs 0037-0039: “In an example, the adaptive logger 318 and input parser/filter module 312 are operatively coupled to the management system 320, device or other suitable component to obtain, copy or record the policy information, such as routing configurations, and changes to policy, such as logged configuration changes. The electronic links between these entities could be accomplished via any method utilizing any known standard and/or proprietary interfaces, communications networks, interconnection media, network, design, or protocol. Preferably, secure methods such as SSL, SSH, or IPsec would be utilized to provide appropriate security protection.” [Wingdings font/0xE0] management system 320); 
a log verbosity adjustment module to (FIG. 3; paragraphs 0037-0039: “The adaptive logger 318 also interfaces with the cause estimator module 314.” [Wingdings font/0xE0] module 318), when executed by the processor, apply the dynamic log verbosity rules to the request (FIF. 3 and 5A-B; paragraphs 0037-0039: requesting to change policy) and adjust the verbosity of a generated log (FIGs. 3 and 5; paragraphs 0037-0039 and 0062: “The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.” [Wingdings font/0xE0] level of details of the record/report) to be written by the API (FIG. 3; paragraphs 0037-0039: “The adaptive logger 318 also interfaces with the cause estimator module 314. In an example, the adaptive logger 318 records, for example log policy changes that occur, thus being termed a "logger." The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aaron into Summer’s teaching because it would provide for the purpose of the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting (Aaron, paragraph 0039).

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Summer in view of Aaron, as applied to claim 1, and further in view of US 2011/0296404 to Zhang et al. (hereafter Zhang)

As per claim 2, Summers does not explicitly disclose wherein the generated log is written by the API to a log library.
Zhang further discloses wherein the generated log is written by the API to a log library (paragraph 0045: “The downloader 250 may interface with a Life Cycle Log(LCL) Library 260 that may be used to read/write data from/to a LCL file 265 and an event file 270. Update actions may be recorded and stored in one or more of the jobstore library 235, jobstore database 240, LCL 260, LCL file 265, and event file 270.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Zhang into Summer’s teaching and Aaron’s teaching because it would provide the downloader may interface with a Life Cycle Log(LCL) Library that may be used to read/write data from/to a LCL file. Update actions may be recorded and stored in one or more of the jobstore library, jobstore database, LCL, LCL file, and event file (Zhang, paragraph 0045).

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Summer in view of Aaron, as applied to claim 3, and further in view of US 2008/0301093 to Haugen et al. (hereafter “Haugen”)

As per claim 6, Summer discloses a request sent to the API manager (FIGs. 1-2; paragraphs 0015 and 0017-0018: “Upon receiving a request to one of the APIs, a Web services portion of the interface layer can parse or otherwise analyze the request to determine the steps or actions needed to act on or process the call. For example, a Web service call might be received that includes a request to create a data repository.”).
Summer does not explicitly disclose wherein the rule setting the verbosity level is based on the type of request. 
Haugen further discloses wherein the rule setting the verbosity level is based on the type of request (paragraph 0074: “The advance settings control portion 420, which as indicated is optional in this implementation, allows the user to choose from various additional settings that will control the details set forth in the report, including an add or remove columns setting 422 and a filter the results setting (not shown). The advanced settings control portion 420 provides a set of check boxes divided into multiple categories of columns 425, which allow the user to optionally select wheat information to show in the report. The categories 425 can include "Level of Detail," "Attributes", "Performance Statistics," and "Conversion Columns." In this example, the items "campaign," "search query," "search query match type" (e.g., exact match, phrase match, or broad match), "campaign status," "impressions," "clicks," "CTR," "avg CPC," "cost," "avg position," "conversion cost," "conversions," "conversion rate," and "cost/conversion" were selected.”)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Haugen into Summer’s teaching and Aaron’s teaching because it would provide the purpose of allow the user to optionally select wheat information to show in the report (Haugen, paragraph 0074).

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Summer in view of Aaron, as applied to claim 8, and further in view of US 2018/0063168 to Sofka

As per claim 9, Summer does not explicitly disclose wherein setting the log verbosity includes setting the log verbosity via a hypertext transfer protocol (HTTP) header.
Sofka further discloses wherein setting the log verbosity includes setting the log verbosity via a hypertext transfer protocol (HTTP) header (paragraph 0038: “The first level of the network traffic classification system computes proxy log representation using proxy log fields, such as the URL, flow duration, number of bytes transferred from client to server and from server to client, autonomous system, user agent, referrer value, MIME-Type, and HTTP status. Some or all such values may be obtained from HTTP header values that have been written to the proxy log. “Proxy log,” in this context, refers to a data file that is written at an endpoint proxy device such as a gateway, firewall, or other element of internetworking infrastructure or gear; server log files and other data records indicating network traffic or flows also may be used and the term “proxy log” is not intended to limit the scope of embodiments.”)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sofka into Summer’s teaching and Aaron’s teaching because it would provide the purpose of one log record is created and stored in response to every internet request that is identified at a proxy device. Requests may include HTTP GET or POST operations, FTP upload or download operations, etc (Sofka, paragraph 0038).


Allowable Subject Matter
Claims 5, 11-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior arts:
US 2005/0043998 to Bross
[0129] The rules defining which transactions and what transaction data are to be logged (called "log rules") are contained in the content service 22 in a form configurable by the user in a filing rules and templates configuration interface 218. The content service 22 is shared between different basic services 8, and therefore also contains rules and "meta data" for the other basic services 8, as shown in FIG. 3. In other embodiments (not shown), the content service is modular, the TT logging service then has a special log rule management service. When the TT logging, service 26 is invoked it fetches all, or a subset of, the log rules and evaluates them with the data of the transaction for which it has been invoked. In the case in which only a subset is fetched, it is composed of those log rules which may be relevant for the decision whether the transaction has to be logged and what transaction data are to be logged. For example, in a transaction in which a good is shipped from Germany by a German seller, the subset of rules fetched from the content service 22 comprises all the log rules which relate to Germany.
[0130] The log definition is not hard-coded in the content service or the logging service application. Rather, the log rules can be input and modified by the user in a log rule configuration interface 214 which is part of the content service 22. The log rules can be entered by the user online in the form of a script language. After having fetched the script language log rules, the TT logging service 26 interprets them and processes the log request accordingly.


US 2020/0380155 to Sarferaz
[0099] In a particular implementation, a “pull” request received by the compliance API 626 from the compliance manager 622 can be executed by scanning the logs 650 for updates made to data specified in the pull request, or which are otherwise associated with a particular pull request. For example, particular models or data collections can be associated with an identifier, and data associated with the models or data collections can be indicated in a profile maintained for that model or data collection. The profiles can be stored, including as part of the mapping information 634 or in another repository on, or accessible to, the local system 610.

US 2018/0182052 to Panagos
[0163] To continue the example, a patient may create a Rule that grants Read-only access to their medical records 300 (those that are ABOUT them) created by any medical professional (written BY any owner) to any verified employee of their own Primary Care Physician. This Rule will typically convey to the PCP rights to read without changing ownership. The patient could create another Rule that extends access, contextually, to any other physician if the patient is currently located inside of that physician's hospital 301 (based on reported location of a mobile phone or other location-sensing device 308, 309). When a Requestor sends a request for medical data relating to the patient 302, the system may find all the candidate Shareables 304 and candidate Rules 305 and evaluates them in the context of current Request 306. The second Rule 301 would allow for fast data sharing in the event of an treatment event or emergency. To determine if the Rule applies in a given context, the system may determine a) if the current Requestor has a role of Physician 307 by looking at the Request Attributes and then b) if a Contextual Cue exists that signals that the patient is currently located within the confines of a hospital 307, 308. If these conditions apply then the data is accumulated into a Microshare 310 and returned to the hospital's patient system for review by medical staff 312. The response to the Requestor (medical staff) 312 may limited to only the resulting Microshare contents 310 which is guaranteed to contain only data allowed by the Rules. The EMR record, in this case, is said to also be multi-party because rights have been provisionally granted to non-owners.

US 2013/0203468 to Weng
[0044] In at least some example embodiments, after contact records 300a, 300b, 300c, 300d are created they may be accessed by the contact manager 226. In at least some example embodiments, contact records 300a, 300b, 300c, 300d may be accessed by other applications 224. For example, in at least some example embodiments, some applications 224 may access the contact records 300a, 300b, 300c, 300d directly. In other example embodiments, the contact manager 226 may control access to the contact records 300a, 300b, 300c, 300d. In at least some such example embodiments, other applications 224 may access the contact records 300a, 300b, 300c, 300d by requesting access from the contact manager 226. For example, in at least some example embodiments, the contact manager 226 may be equipped with an application programming interface (API) which allows other applications to request information associated with contact records 300a, 300b, 300c, 300d. In response to receiving such requests via an API, the contact manager 226 may retrieve the requested information and provide the information to the requesting application 224.

The prior art of record (Summer in view of Aaron, Bross, Sarferaz, Panagos, and Weng) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in dependent claims 5, 11-12 and 14-15.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193